Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 1996, which, upon reconsideration, adhered to its prior decision ruling, inter *812alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant left his employment as a night cleaner after his hours were reduced from full time to two nights a week. When he was hired, claimant was informed that the employer’s business was cyclical and hence there would be temporary reductions in his work week. After claimant complained to the employer’s director about his reduced work schedule, he was assured, in writing, that the schedule change was temporary and that he would resume his full-time status shortly; claimant’s medical benefits were not jeopardized by the reduction in his hours. Under these circumstances, substantial evidence supports the Unemployment Insurance Appeal Board’s finding that claimant left his employment under disqualifying conditions (see, Matter of McQueen [Hartnett], 176 AD2d 413, 414; Matter of Orenstein [Hartnett], 173 AD2d 1029). The decision of the Board is, accordingly, affirmed.
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.